Case 1:18-cv-23017-RNS Document 22 Entered on FLSD Docket 10/11/2018 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 1:18-cv-23017-RNS

  DANILO RIGOBERTO BUESO,

          Plaintiff,

  vs.

  SH 3, LTD d/b/a FARO BLANCO RESORT
  & YACHT CLUB,
  SPOTTSWOOD MANAGEMENT, INC.,
  ROBERT A. SPOTTSWOOD,

          Defendants.

  _____________________________________/

         DEFENDANTS’ REPLY TO PLAINTIFF’S RESPONSE IN OPPOSITION TO
        DEFENDANTS’ MOTION TO TRANSFER CASE TO KEY WEST DIVISION OF
                       SOUTHERN DISTRICT OF FLORIDA

          Pursuant to Local Rule 7.1(c), Defendants, SH 3, LTD d/b/a FARO BLANCO RESORT

  & YACHT CLUB (“SH 3”); SPOTTSWOOD MANAGEMENT, INC. (“SMI”); and ROBERT A.

  SPOTTSWOOD (“Spottswood”) (collectively, “Defendants”), by and through their undersigned

  counsel, hereby file their Reply to Plaintiff’s Response in Opposition (“Response”) (Doc. 21) to

  Defendants’ Motion to Transfer Case to the Key West Division of the Southern District of Florida

  (“Motion”) (Doc. 19).

                                   MEMORANDUM OF LAW

  I.      Defendants Bring Their Motion Pursuant To Section 1404, Not Section 1391.

          In his Response, Bueso indicates that “under § 1391(b), Plaintiff has brought suit in the

  correct venue” and that “Defendants would have a § 1391 argument if, for example, Plaintiff filed

  the above cause in the Middle District…” Response, pgs. 3, 2. However, at no point in their

  Motion do Defendants indicate that venue is improper in the Miami Division of the Southern
Case 1:18-cv-23017-RNS Document 22 Entered on FLSD Docket 10/11/2018 Page 2 of 5



  District under Section 1391. To this end, Defendants bring their Motion not under Section 1391,

  which indicates generally where venue is proper, but instead under Section 1404(a), which

  indicates that courts may “transfer any civil action to any other division or district where it might

  have been brought” “[f]or the convenience of parties and witnesses, in the interest of justice.” 28

  U.S.C. § 1404(a) (emphasis added). Section 1404 applies even in circumstances where the original

  venue was technically proper under Section 1391 and, by its express language, authorizes the

  transfer of cases between divisions located within the same judicial district. In other words, even

  if venue is proper as brought, a court may still transfer a case to another district or division upon

  consideration of the Section 1404 factors.

  II.    Upon Consideration Of The Section 1404 Factors, Bueso Has Identified No
         “Compelling” Reasons To Keep This Action In The Miami Division.

         In his Response, Bueso indicates that “[t]here are compelling reasons to keep the case in

  this Division…” Response, pg. 5. Despite this indication, however, Bueso only points to one

  factor weighing against transfer – the fact that he originally filed this action in the Miami Division.

  While a plaintiff’s choice of forum is one of the nine factors courts analyze when determining

  whether a transfer is proper under Section 1404, this factor is generally given less deference if the

  plaintiff and/or lawsuit has little connection to the chosen forum. See Bartolon-Perez v. Island

  Granite & Stone, Inc., No. 14-CIV-21010, 2014 WL 12513973, at *2 (S.D. Fla. Aug. 25, 2014)

  (explaining that “less deference is given to the Plaintiffs’ chosen venue when the selection is not

  Plaintiff's home forum” (citing La Seguridad v. Transytur Line, 707 F.2d 1304, 1307 (11th Cir.

  1983)). Bueso makes no attempt to draw a connection between himself or this lawsuit to the Miami

  Division – nor can he, as all acts or omissions giving rise to his claims took place in the Key West

  Division and, at least for the period made relevant by his Complaint (up through and including

  July 2018), Bueso himself used a Marathon, Florida mailing address. This in mind, the fact that



                                                    2
Case 1:18-cv-23017-RNS Document 22 Entered on FLSD Docket 10/11/2018 Page 3 of 5



  Bueso originally chose to bring this action in the Miami Division should receive little deference

  here.1

           Bueso does not attempt to address the other Section 1404 factors – (1) the convenience of

  the witnesses; (2) the location of relevant documents and the relative ease of access to sources of

  proof; (3) the convenience of the parties; (4) the locus of operative facts; (5) the availability of

  process to compel the attendance of unwilling witnesses; (6) the relative means of the parties; (7)

  a forum's familiarity with the governing law; and (8) trial efficiency and the interests of justice,

  based on the totality of the circumstances – perhaps because these factors weigh heavily in favor

  of transfer. See Manuel v. Convergys Corp., 430 F.3d 1132, 1135 n.1 (11th Cir. 2005). To the

  contrary, Bueso even appears to stress the importance of relevant witnesses’ locations in

  determining whether venue is appropriate, noting that “all witnesses relating to the hours worked,

  duties performed and wages paid work in South Florida.” Response, pg. 6. Of course, Bueso fails

  to mention that all such witnesses live and/or work in the Key West Division specifically (and that

  these witnesses are beyond the reach of compulsory process established in Federal Rule of Civil

  Procedure 45). Upon consideration of this factor, as well as the other Section 1404 factors, the

  interests of justice warrant transfer of this case to the Key West Division.

                                                  CONCLUSION

           Defendants’ Motion is not, as Bueso argues, “a baseless attempt to land itself a different

  Judge at the expense of Plaintiff.” Response, pg. 3. To the contrary, Defendants are merely

  attempting to demonstrate that “a transfer to a more convenient forum is justified” in this case.

  Bartolon-Perez, 2014 WL 12513973, at *2. As explained in Defendants’ Motion, Bueso’s



  1
   Defendants are not “blatantly disregarding Plaintiff’s choice of forum.” Response, pg. 3. Defendants acknowledge
  Bueso’s choice of forum for what it is worth and acknowledge that a plaintiff’s choice of forum is in fact one of the
  nine Section 1404 factors.


                                                           3
Case 1:18-cv-23017-RNS Document 22 Entered on FLSD Docket 10/11/2018 Page 4 of 5



  Complaint has no connection to the Miami Division. Bueso’s Response fails to make or otherwise

  elucidate such a connection. As a result, for the reasons articulated more fully in Defendants’

  Motion, Defendants respectfully request that this Court transfer this case to the Key West Division

  of the Southern District of Florida, where all Defendants, key witnesses, relevant documents, and

  possibly Bueso himself are located.

         Dated: October 11, 2018.

                                               Respectfully submitted,

                                               s/James W. Seegers
                                               James W. Seegers, Esq.
                                               Florida Bar No. 122531
                                               Primary E-Mail: jseegers@bakerlaw.com
                                               Secondary E-Mail: dmanser@bakerlaw.com
                                               Mary Caroline Cravatta, Esq.
                                               Florida Bar No. 012571
                                               Primary E-Mail: mcravatta@bakerlaw.com
                                               Secondary E-mail: jnenstiel@bakerlaw.com
                                               BAKER & HOSTETLER LLP
                                               200 South Orange Avenue
                                               SunTrust Center, Suite 2300
                                               P.O. Box 112
                                               Orlando, FL 32802-0112
                                               Telephone: (407) 649-4000
                                               Facsimile: (407) 841-0168

                                               Attorneys for Defendants




                                                  4
Case 1:18-cv-23017-RNS Document 22 Entered on FLSD Docket 10/11/2018 Page 5 of 5



                                     CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on October 11, 2018, I electronically filed the foregoing with

  the Clerk of the Court using the CM/ECF system, which will send a notice of electronic filing to

  counsel of record for Plaintiff.



                                                     s/James W. Seegers
                                                     James W. Seegers




                                                 5
